Citation Nr: 0334943	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-17 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
establish legal entitlement to VA benefits. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel




INTRODUCTION

The appellant claims he had World War II Service in the 
Commonwealth Army of the Philippines (USAFFE) and as a 
recognized guerrilla.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the Manila, the Republic 
of the Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO disallowed the appellant's 
claim for entitlement to VA benefits. 


FINDINGS OF FACT

1.  Entitlement to VA benefits was denied in April 1976, July 
1995, and October 1995 decisions by the RO.  The claimant did 
not perfect appeals from those decisions.

2.  Since the last decision, the claimant has not submitted 
evidence which is so significant that it must be considered 
in order to fairly decide the merits of the claim for 
entitlement to VA benefits.


CONCLUSIONS OF LAW

1.  The April 1976, July 1995, and October 1995 decisions 
disallowing the appellant's claim for entitlement to VA 
benefits are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  New and material evidence has not been submitted to 
reopen the claim for entitlement to VA benefits.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, it is not applicable in this case 
because the law and not the evidence is dispositive of the 
appellant's claim.  Mason v. Principi, 16 Vet. App. 129, 132 
(2002).


II.  Factual Background

The appellant filed a claim for entitlement to VA benefits in 
June 1975.  The RO requested verification of service from the 
Service Department in July 1975.  A reply was received in 
January 1976 stating that the subject had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  The RO disallowed the appellant's claim in 
April 1976.

The appellant filed a claim to reopen in April 1995 and 
submitted several documents from the Armed Forces of the 
Philippines.  These include a March 1947 document certified 
by officers of the Western Leyte Guerrilla Warfare Forces 
indicating that the claimant had served in the USAFFE 95th 
Infantry Regiment, and a July 1965 letter from the Philippine 
Veterans Administration indicating that the claimant was a 
veteran of World War II whose name was carried in the 
approved reconstructed roster as of 1948 of the 93rd Infantry 
Regiment.

In May 1995 the RO requested reverification of the claimant's 
service from the Service Department.  A reply was received 
stating that the evidence submitted was insufficient to 
warrant a change in the prior certification of January 1976.  
In July 1995 the RO disallowed the appellant's claim.  The 
appellant was provided with appellate rights.

The appellant submitted additional documents in September 
1995, including a roster of troops for the Leyte Area Command 
and certification of his claimed service.  The RO disallowed 
the claim in October 1995 due to the absence of new and 
material evidence and explaining that the certification of 
service and the list of officers and enlisted men were not 
considered new and material because they were cumulative in 
nature, providing only additional details to support previous 
information already considered.

The appellant submitted additional documents in February 
2001, including certification from the Republic of the 
Philippines, Department of National Defense, that the 
claimant had service as a recognized guerrilla, and a copy of 
the claimant's service record from the National Records 
Center Office in Rizal.  The RO disallowed the claim in July 
2001, stating that the information contained in the documents 
submitted by the claimant provided no new or different 
identifying information than that which was previously 
furnished to the Department of the Army and which was the 
basis for its previous negative certification.

The appellant submitted additional documents in October 2001, 
including pictures which the claimant asserts are of him with 
the "B" Company, 91st Division, 95th Infantry, Western Leyte 
Region, USAFFE.  The RO disallowed the claim in November 
2001.

The appellant submitted an affidavit in March 2002, detailing 
his time in service.  The claimant requested an RO hearing in 
April 2002.  At the hearing, in September 2002, the claimant 
submitted records which he asserted proved that he was a 
veteran of World War II.  




III.  Criteria

VA will reopen a claim and review a former disposition of a 
claim if new and material evidence is presented or secured 
with respect to a claim that has been previously disallowed.  
38 U.S.C.A. § 5108 (West 2002).  New and material evidence 
means evidence which was not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2001).    The Board notes that the legal standard of what 
constitutes "new and material" evidence was amended.  This 
amendment is inapplicable in the instant case as it applies 
prospectively to claims filed on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified at 
38 C.F.R. § 3.156(a) (2002)).

For a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with the Armed Forces of the United States, the 
period of active service will be from the date certified by 
the Armed Forces as the date of enlistment or date of report 
for active duty, whichever is later, to date of release from 
active duty, discharge, death, or in the case of a member of 
the Philippine Commonwealth Army, June 30, 1946, whichever 
was earlier.  38 C.F.R. § 3.41 (2003).  Service department 
findings are binding on VA for purposes of establishing 
service in the United States Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).


IV.  Analysis

The issue of the appellant's entitlement to VA benefits was 
previously raised and addressed by VA.  The initial decision, 
in April 1976, disallowed the appellant's claim for 
disability benefits on the basis that he had no recognized 
military service with the Armed Forces of the United States.  
At the time of the decision, the evidence of record included 
notice from the Service Department that the claimant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  Subsequent decisions were 
entered in July 1995 and October 1995.  The appellant was 
informed of the determinations and did not appeal.  The 
decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2003).  However, the claim may 
be reopened upon the submission of new and material evidence.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).

The Board finds that the appellant has not submitted new and 
material evidence and thus the claim for entitlement to VA 
benefits is not reopened.

New and material evidence means evidence which was not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).  Prior to the current 
claim, the evidence of record consisted of Service Department 
findings that the appellant had no recognized service with 
the USAFFE or the recognized guerillas, and various documents 
submitted by the claimant certifying his service in the 
USAFFE and the recognized guerillas.  

The evidence of record in support of the current claim 
includes documents submitted by the appellant reporting his 
service in the USAFFE and the recognized guerillas.  These 
documents provide the same information as those previously 
submitted in conjunction with his prior claims, namely the 
claimant's service number, dates of service, names of his 
unit and regiment, and type of service.  A determination from 
the Service Department regarding valid service has already 
been made based on this information.  Only the Service 
Department may verify service.  38 C.F.R. § 3.41 (2003).  The 
Service Department verified and reverified that the claimant 
had no recognized service; the claimant has not submitted any 
new and material evidence to alter that finding.  The 
documents are redundant and are thus not considered new and 
material under the governing regulation.  Similarly, 
testimony and certifications from nonofficial sources, 
affidavits, and photographs are not "proof" in establishing 
validity of service.  If the evidence is not competent to 
establish proof of service, it necessarily follows that the 
evidence cannot serve as a basis to reopen.

The Board finds that new and material evidence has not been 
received, and the petition to reopen must be denied.


ORDER

The petition to reopen the claim for entitlement to VA 
benefits is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



